DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1-3,5-7,18-19 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Ninomiya et al. (US20120082887).
As to claim 1, Ninomiya et al. discloses a power storage module comprising: a power storage device (figure 1); and a holder (figure 1 number 27) in which the power storage device is held, wherein the holder includes an accommodation part (figure 1 number 29) in which the power storage device is accommodated, the accommodation part includes a first wall face to which a peripheral face of the power storage device is opposed, and second wall faces respectively continuous with both ends of the first wall face and each extending to an opening end of the accommodation part, and the power storage module further comprises an adhesive (figure 3 number 35) filled, in the accommodation part, between the peripheral face of the power storage device and each second wall face, the adhesive being adhered to the peripheral face of the power storage device and the second wall face (figure 3 number 11).
As to claim 2, Ninomiya et al. discloses wherein the adhesive has elasticity (paragraph 0045).
As to claim 3, Ninomiya et al. discloses wherein the power storage device includes a pair of lead terminals provided at one end portion of the power storage device and extending to outside, the power storage module further comprises a connection member (paragraph 0039,figure 1 number 13) configured to be joined to the holder, and have the pair of lead terminals fixed thereto, and the adhesive is filled at least between the second wall face and the peripheral face on the one end portion side with respect to a center in an axial direction of the power storage device (figure 3 number 35).
As to claim 5, Ninomiya et al. discloses, wherein the adhesive is filled between the second wall face and the peripheral face on another end portion side with respect to the center in the axial direction of the power storage device (figure 3 number 35).
As to claim 6, Ninomiya et al. discloses wherein the connection member includes a circuit board having an electronic circuit part, and a thickness direction of the circuit board is different from a direction in which the accommodation part is open, and the circuit board is joined to the holder (figure 1 number 53).
As to claim 7, Ninomiya et al. discloses comprising a plurality of the power storage devices, wherein the holder includes a plurality of the accommodation parts in which the respective power storage devices are accommodated (figure 1 number 11,27,29).

As to claim 18, Ninomiya et al. discloses further comprising: an external output terminal (figure 1 number 26) configured to output, to outside, electric power extracted from the power storage device; a terminal attachment part (figure 1 number 13) to which the external output terminal (figure 1 number 26) is attached; and a recessed portion (figure 5 number 53) provided in an attachment region (figure 5 number 55), in the terminal attachment part, to which the external output terminal is attached, the recessed portion being configured to have a nut press-fitted therein (figure 5 number 55), wherein the recessed portion includes a first inner wall face (wall close to number 26), a second inner wall face (wall close to number 47) opposed to the first inner wall face, a third inner wall face (wall adjacent left to first inner wall) crossing the first inner wall face and the second inner wall face, a fourth inner wall face (wall adjacent right to first inner wall) opposed to the third inner wall face a first corner (left corner close to number 26),  formed between the first inner wall face and the third inner wall face, a second corner (right corner near 47) formed between the second inner wall face and the fourth inner wall face, a third corner  (right corner near 25) formed between the first inner wall face and the fourth inner wall face, and a fourth corner (left corner opposite 2nd corner) formed between the second inner wall face and the third inner wall face, each inner wall face has formed thereon a rib, the rib being configured to come into contact with a peripheral face of the nut press-fitted in the recessed portion, the first inner wall face has formed thereon a first rib as the rib, at a position closer to the first corner than to the third corner, the third inner wall face has formed thereon a second rib as the rib, at a position closer to the first corner than to the fourth corner, the second inner wall face has formed thereon a third rib as the rib, at a position closer to the second corner than to the fourth corner, and the fourth inner wall face has formed thereon a fourth rib as the rib, at a position closer to the second corner than to the third corner (the periphery of the entire 53 has a rib on each side, also known as the walls).
As to claim 19, Ninomiya et al. discloses wherein in the attachment region, a fixation part (figure 5 number 55) configured to fix the external output terminal (figure 5 number 26,25) to the terminal attachment part is provided in a peripheral region, of the recessed portion, that is far from the first corner with respect to an imaginary straight line connecting the third corner and the fourth corner (figure 5 number 25,26,55).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ninomiya et al. in view of Kanaishi (JP4635288).
	Ninomiya et al. discloses the power storage module described above. Ninomiya et al. fail to disclose wherein the adhesive is not filled between the second wall face and the peripheral face on another end portion side with respect to the center in the axial direction of the power storage device.  Kanaishi teaches wherein the adhesive is not filled between the second wall face and the peripheral face on another end portion side with respect to the center in the axial direction of the power storage device for the purpose of preventing vibration damage (paragraph 0105, figure 15 number 76).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Ninomiya et al. with wherein the adhesive is not filled between the second wall face and the peripheral face on another end portion side with respect to the center in the axial direction of the power storage device for the purpose of preventing vibration damage (paragraph 0105, figure 15 number 76).
Allowable Subject Matter
Claims 8-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art fail to teach or suggest the rib being configured to come into contact with a peripheral face of the nut press-fitted in the recessed portion, to generate holding force that holds the nut in the recessed portion, and the first inner wall face and the third inner wall face each have formed thereon the rib such that the holding force in a direction connecting the first corner and the second corner is greater than the holding force in a direction connecting the third corner and the fourth corner. Applicant teaches this in order to maintain a balance of forces necessary for press fitting the nut to the first recessed portion so that the nut is less likely to be press fitted in a tilted manner (paragraph 0117).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/           Primary Examiner, Art Unit 1724